Citation Nr: 1205226	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-34 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder with psychotic features, chronic anxiety, personality disorder, opioid intoxication, and opioid induced disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2003, of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's claim for service connection.  In February 2010, the Veteran testified before the undersigned Veterans Law Judge.  Thereafter, in March 2010, the Board reopened the Veteran's claim and remanded it for further development.

The RO initially construed the issue on appeal as service connection for PTSD only.  However, the record shows that the Veteran has been diagnosed with multiple other psychiatric disorders, including depressive disorder with psychotic features, chronic anxiety, personality disorder, opioid intoxication, and opioid induced disorder.  She has not filed separate claims for those disorders.  Nevertheless, claims for service connection for PTSD encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's claim is most appropriately characterized as entitlement to service connection for a psychiatric disability.

The Veteran has submitted Social Security Administration (SSA) records indicating that she has been found to be unemployable due to her mental health problems.  As the Board has decided grant service connection for an acquired psychiatric disorder, the SSA records constitute an implicit claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  As that claim has not yet been developed for appellate review, it is referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed PTSD is related to her period of active service.
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD, depression, and anxiety disorder are not conditions for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2011).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association.  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV); 38 C.F.R. § 4.125 (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) under the criteria of DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If a stressor claimed by a Veteran is related to her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The Board acknowledges that the Veteran's claim does not appear to have been considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3) (2011).  However, the Board finds that consideration of those specific provisions is unwarranted as the particular stressors to which the Veteran attributes her PTSD involve neither type of activity.  Rather, the Veteran's claim is predicated on a reported history of in-service personal assault.  38 C.F.R. § 3.304(f)(5) (2011).

In claims for PTSD based on personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

Prior to the initial adjudication of her claim, the Veteran was not provided with sufficient notice of specific alternate forms of evidence that she could use to establish the occurrence of in-service personal assault stressors in accordance with 38 C.F.R. § 3.304(f)(5) (2011).  Nevertheless, in light of the favorable outcome of the appeal, the Board finds that the lack of notice is harmless error and that the Veteran is not prejudiced from the Board's adjudication of her claim at this time. 

Next, the Board observes that VA's governing regulations define alcohol abuse as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is defined as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3) (2011).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that her alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran, in written statements and testimony before the Board, asserts that she developed PTSD following a series of traumatic events in service.  Specifically, she contends that, in March 1974, she was accosted and raped by a male service member who had offered to escort her home after an evening out with friends.  Following that sexual assault, the Veteran now maintains, she attempted to seek help from a military police officer, but was met with derision.  The Veteran further contends that her efforts to report her assailant resulted in retaliation from other members of his unit, who confronted her the following week and gang-raped her.  

In addition to the above attacks, the Veteran claims to have been the target of repeated sexual harassment from her supervising officer.  She asserts that, after she refused that officer's demands for sex, he retaliated against her by forcing her to perform hard, physical labor while she was pregnant with her daughter.  The Veteran also claims to have been subjected to invasive and unnecessary pelvic examinations by a Navy physician, whose egregious conduct towards her and other female service members ultimately led to his discharge.  Finally, the Veteran contends that, in addition to the assaults on her own person, she was made aware of numerous acts of sexual violence against other servicewomen, which left her vicariously traumatized.

The Veteran's reported in-service personal assaults are not documented in her service records.  Nevertheless, those records show that, around the time of her alleged rapes, she was treated for oral herpes.  The Veteran now maintains that she contracted that sexually transmitted disease from one of her attackers.  In support of that assertion, she has submitted a November 2008 statement from her now-grown daughter, attesting to the Veteran's ongoing struggle with herpes.  Significantly, the daughter contends that the Veteran initially blamed her condition on her ex-husband, but then changed her account after the daughter confronted him and he denied ever having the disease.  Only then, the daughter maintains, did the Veteran acknowledge the in-service rapes and their lasting physical and emotional toll.  

In her November 2008 statement, the daughter also bears witness to the Veteran's habitually guarded nature, her general distrust of men, and the "hardness" that set her apart from other mothers whom the daughter knew growing up.  All of those characteristics the daughter now attributes to the Veteran "being raped [in service] and the mental issues that have gone along with it."

Notwithstanding the Veteran's assertions, and those of her daughter, her service medical records are negative for any complaints or findings of sexual trauma or mental health problems.  Accordingly, the Board finds that chronicity in service is not established for any psychiatric disability and that a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303 (b) (2011).

The Veteran's post-service records include Social Security Administration (SSA) and California state worker's compensation records, which show that she has been awarded disability benefits due to mood and personality disorders.  Those records also show that, in the early and mid-1990s, the Veteran sought psychiatric treatment following an incident at her civilian workplace in which a subordinate harassed and threatened her.  Of particular note for the purposes of this appeal is an October 1994 psychologist's report, indicating that while the Veteran met the DSM-IV criteria for generalized anxiety disorder, "[i]t would be possible to argue for relabeling [her] condition as posttraumatic stress disorder which resulted from her interactions with her [civilian subordinate]" and also represented "a significant exacerbation of preexisting conditions."  The Veteran now maintains that, in the wake of her civilian psychological trauma, she began to reexperience many of the emotions she had long suppressed regarding her rapes and other in-service stressors.

Following the Veteran's receipt of SSA disability benefits in February 2001, she began seeking outpatient treatment at a VA mental health clinic.  Records from that facility indicate that the Veteran was diagnosed with PTSD in 2003.  Those records also show that she has underwent treatment for major depressive disorder with psychotic features, chronic anxiety, chronic pain syndrome, personality disorders, opioid intoxication, and an opioid induced disorder.  

In addition to seeking VA outpatient treatment, the Veteran underwent a March 2003 private psychological assessment in which she recounted her history of in-service and post-service personal assault stressors.  Based on that reported history, and a clinical examination, the private examiner confirmed the Veteran's prior diagnosis of PTSD and opined that disorder was attributable to the "multiple sexual assaults" she had experienced in the military.

The March 2003 private examiner's findings were corroborated by an April 2008 mental health consultation report in which a VA clinician determined that the Veteran continued to meet the DSM-IV criteria for PTSD due to her military sexual trauma.  

Pursuant to the Board's April 2010 remand, the Veteran was scheduled for a July 2010 VA examination in support of her claim.  However, she did not report for that scheduled examination.  While the Veteran did not offer a specific reason for her failure to report, she indicated in a subsequent written statement that she had not been properly notified of that examination.  Nevertheless, the Board observes that there is no evidence rebutting the presumption of regularity as it pertains to a Veteran's notification of a scheduled VA examination.  Marsh v Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Moreover, a Veteran's assertion of non-receipt of notice of a VA examination, coupled with the fact that there is no copy of VA's computer-generated notice to her, is insufficient to rebut that presumption.  Indeed, because VA's regular practice does not include maintaining a hard copy of the exam notification letter, its absence from the claims folder cannot be used as evidence to demonstrate that notice was not mailed.  However, even if VA practice were to include a copy of the notice letter in the claims folder, the absence of such a letter would not rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

In light of the foregoing, the Board finds that the Veteran's belated assertions of lack of notice of her July 2010 examination are insufficient to rebut the presumption of regularity in this instance.  Thus, VA is not required to afford the Veteran another VA examination pursuant to 38 C.F.R. § 3.159(c)(4) (2011).  On the contrary, the Board has no recourse but to decide the appeal based on the evidence already of record.  38 C.F.R. § 3.655 (2011).

Even if that were not the case, however, the Board would find that remanding for a new VA examination would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because sufficient evidence already exists to grant her claim.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds that the opinions of the March 2003 private psychologist and the April 2008 VA clinician, indicating that the Veteran has PTSD that is related to her in-service sexual trauma, are both probative and persuasive.  The Board recognizes that neither examiner appears to have based the report on a review of the entire record.  Nevertheless, claims folder review is not a requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

Here, the Board observes that, in addition to relying on the Veteran's own statements, the March 2003 and April 2008 examiners based their opinions on through clinical examinations.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, those examiners supported their opinions with detailed findings, which indicated an understanding of the Veteran's pertinent clinical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, those examiners' reports are uncontradicted by the other evidence of record.  The Board considers it significant that those examiners' reports are consistent with Veteran's SSA and Worker's Compensation records, which document her 1990s-era PTSD symptoms and note that those symptoms had an earlier onset, thereby suggesting the possibility that they began in service.  

After careful review, the Board finds that the evidence of record, in particular the opinions rendered by the March 2003 and April 2008 VA examiners, collectively indicates that the Veteran developed PTSD as a result of one or more in-service personal assault stressors.  The Board recognizes that those stressors are not specifically documented in her service records.  Nevertheless, the Board observes that her records contain contemporaneous findings, such as clinical testing and treatment for a sexually transmitted disease, that constitutes the exact type of alternate source evidence that may be used to corroborate stressor incidents in PTSD personal assault cases.  38 C.F.R. § 3.304(f) (2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Moreover, the Board finds the Veteran and her daughter have effectively explained why her in-service diagnosis of herpes was a direct result of one or more of military sexual assaults.

Additionally, the Board finds that the Veteran has provided a detailed lay account of her in-service stressors, all of which are within the realm of her personal experience and which she is therefore competent to report.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's account of those in-service stressors, and their impact on her mental health, has been consistent without exception.  Indeed, the Board considers it significant that she initially reported those stressors in SSA and worker's compensation records dated in the 1990s, long before she filed her claim for VA benefits.  38 C.F.R. § 3.303(b) (2011); Rucker v. Brown, 10 Vet. App. 67 (1997).  The consistency of the Veteran's prior statements and current assertions adds to the overall credibility of her stressor account.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition to being internally consistent, the Veteran's account of in-service stressors is consistent with the other evidence of record, including the aforementioned private and VA psychiatric assessments and the November 2008 statement from her daughter.  The Board considers the Veteran's daughter, and the Veteran herself, to be a highly competent and credible historian, who has provided a detailed and uncontroverted account of PTSD-related behaviors that she has personally witnessed in the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  That lay evidence, combined with the clinical findings of a positive nexus between the Veteran's currently diagnosed PTSD and her in-service stressors, and the lack of any negative evidence, supports the award of service connection for PTSD.

For the foregoing reasons, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed PTSD resulted from one or more in-service personal assaults.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


